Citation Nr: 1044262	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  10-18 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lung disorder to 
include as a result of exposure to asbestosis or exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to July 1949 and 
from October 1949 to January 1965.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
\

The Veteran appeared and testified at a personal hearing in 
October 2010 before the undersigned Veterans Law Judge sitting in 
Philadelphia, Pennsylvania.  A transcript of the hearing is 
contained in the record.

In October 2010, the Veteran submitted additional evidence with a 
waiver of RO review.

The issues of service connection for gallbladder cancer, 
to include as due to exposure to ionizing radiation and 
service connection for bladder cancer, to include as due 
to exposure to ionizing radiation (the Veteran was unclear 
whether he was claiming service connection for bladder 
cancer or gallbladder cancer) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to this 
remand.  The Veteran was provided with VCAA notice in 
correspondence dated in May 2008, May 2009, October 2009, and May 
2010.  The May 2010 notification incorrectly notified the Veteran 
that he needed to submit new and material evidence to reopen 
claims for service connection for hearing loss and asbestosis.  
On remand, additional accurate VCAA notification should be 
provided to the Veteran, to include information on claims 
relating to exposure to asbestos and radiation.

Hearing Loss

On September 2, 2010, the Department of Veterans' Affairs, 
Veterans Benefits Administration issued Fast Letter 10-35.  The 
subject was:  Modifying the Development Process in Claims for 
Hearing Loss and/or Tinnitus.  That letter introduced the Duty 
MOS Noise Exposure Listing, a rating job aid for determinations 
regarding service connection of hearing loss and/or tinnitus.  
The Duty MOS Noise Exposure Listing is a compilation of 
Department of Defense-verified lists of military occupational 
specialties (MOSs) and the corresponding probability of hazardous 
noise exposure. 

The Fast Letter indicated that when a claim for hearing loss 
and/or tinnitus is received, the decision maker must review the 
claim for: Sufficient evidence of a current disability (including 
lay evidence); and evidence of hearing loss and/or tinnitus in 
service; or records documenting an event, injury, disease, or 
symptoms of a disease potentially related to an audiological 
disability.   

If there is no documented evidence of an in-service illness, 
injury, or event with which the claimed conditions could be 
associated, the Duty MOS Noise Exposure Listing will be 
considered.  Based on the Veteran's records, each duty MOS or 
duty assignment documented will be reviewed for a determination 
as to the probability of exposure to hazardous noise on the Duty 
MOS Noise Exposure Listing.  If the duty position is shown to 
have a "Highly Probable" or "Moderate" probability of 
exposure to hazardous noise, exposure to such noise will be 
conceded for purposes of establishing the in-service event.

In such cases, where there is sufficient evidence of a current 
disability and the in-service exposure to hazardous noise is 
conceded based on the Duty MOS Noise Exposure Listing, VA is 
obligated to request a VA examination and opinion to determine if 
there is a medical nexus.  The level of probability of exposure 
conceded, such as "Highly Probable" or "Moderate," should be 
included in the information provided to the examiner in the body 
of the examination request.  

Finally, it was noted that the Duty MOS Noise Exposure Listing is 
not an exclusive means of establishing a Veteran's in-service 
noise exposure.  Claims for service connection of hearing loss 
must be evaluated in light of all evidence of record in each 
case, including treatment records and examination results.

The Veteran filed a claim for bilateral hearing loss in May 2008.  
He alleges that his currently bilateral hearing loss is due to 
exposure to noise in service when he worked in the boiler room of 
ships.  The Veteran served in the United States Navy for over 20 
years, spending the majority of that time working in the boiler 
rooms of ships.  After service, he worked for General Electric as 
a foreman, in a shipyard for seven years as a pipefitter, and was 
self-employed working with heating and air conditioning systems.  
He testified that his greatest noise exposure was during service, 
when he worked in enclosed boiler rooms, without hearing 
protection.

Service treatment records do not show hearing loss during 
service; however, only whispered voice hearing tests were noted 
in the service treatment records.

A VA Fast Letter (FL) issued on September 2, 2010 (FL10-035) 
provided a Duty military occupational specialties (MOS) Noise 
Exposure listing.  Two DD 214s for the Veteran, one from October 
1953 to July 1959, and one from July 1959 to January 1965 noted 
his MOS as a Stoker Erector and Servicer.  Personnel records show 
he served as a Boiler repairman and Fireroom supervisor beginning 
in December 1950, and he was placed on instructor duty beginning 
in August 1962.  The listing provided by FL10-035 includes that 
an Equipment Operator had a high probability of exposure to 
hazardous noise.  A Fire Control Technician (the Veteran had 
described one of his jobs in service as having this title) had a 
moderate probability of exposure to hazardous noise.  And an 
Engineman and a Machinery Repairman had a high probability of 
exposure to hazardous noise.  FL10-035 notes that "if the duty 
position is shown to have a "Highly Probable" or "Moderate" 
probability of exposure to hazardous noise, exposure to such 
noise will be conceded for purposes of establishing the in-
service event."  As such, it is conceded that the Veteran had 
exposure to hazardous noise in service.

The Veteran was afforded a VA hearing loss examination in 
September 2008 where he was diagnosed with bilateral moderate 
sensorineural hearing loss.  The examiner noted the Veteran's 14-
year history working as a boilerman in service.  He also stated 
that he taught recruits from 1954 to 1957.  He stated he worked 
for General Electric for four and a half years in a boiler room, 
which she noted also included exposure to noise.  He opened a 
heating and air conditioning business in 1970, and worked as a 
pipe fitter in a naval shipyard from 1982 to 1989.  


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
45
50
50
55
65
55
LEFT
40
45
50
60
60
54

Speech discrimination using CNC words was 72 percent in the right 
ear and 68 percent in the left ear.  The examiner noted the 
Veteran was in and out of noise until his retirement.  The 
examiner noted that "due to the fact that the configuration of 
[the Veteran's] hearing loss is not one that is typically looked 
at as a noise-induced hearing loss normally...his claims file did 
not contain additional hearing loss records, and he worked around 
noise as a civilian...it is less likely than not that his hearing 
loss is a result of noise exposure in service."

While the examiner addressed the Veteran's exposure to noise both 
in-service and post service, the VA Fast Letter FL10-035 states 
that if in-service hazardous noise exposure is conceded, the 
Veteran should be afforded a VA examination and opinion to 
determine if there is a medical nexus, and "the level of 
probability of exposure conceded, such as 'Highly Probable' or 
'Moderate,' should be included in the information provided to the 
examiner in the body of the examination request."  

As such, on remand the Veteran should be afforded an additional 
VA hearing loss examination, and the VA examiner should be 
informed that the VA has conceded hazardous noise exposure at the 
"highly probable" level.  Additionally, the Veteran has 
testified that he feels his greatest exposure to noise came 
during his service as a boilerman and fire technician as his 
post-service employment was as a supervisor.

The claims file does not contain any records of treatment for 
hearing loss, and the Veteran should be requested to provide the 
names of any VA or non-VA treatment he may have received for 
hearing loss since discharge from service.  He should also be 
requested to provide consent to release medical information forms 
for any care he indicates he received.

Lung Disease

In May 2008, the Veteran filed a claim for service connection for 
asbestosis, claiming that his dyspnea and lung disability were 
due to working with asbestos in the boiler rooms of several ships 
during service.  During testimony in October 2010, he reported 
that while serving as a boilerman and fire technician he would 
help to place asbestos insulation around the pipes in the ships 
engine room.  He additionally testified that he worked for 
General Electric after service, and was again around asbestos, 
although he stated he worked as a supervisor at that time and was 
not dealing with asbestos to the extent that he did in service.  
Reference is made to a VA Memorandum dated May 13, 2002, titled 
Section 30.2 Exposure to Asbestos, Asbestos Claims 
Memorandum.  The document noted that cases involving asbestos 
exposure generally related to Navy veterans who were exposed to 
asbestos while working on Navy ships.  The service record did not 
usually contain documents stating specifically whether or not the 
veteran was exposed to asbestos.  The memorandum included an 
attachment which showed Navy job titles (ratings) and probability 
of exposure to make determinations regarding the likelihood of 
exposure.  In this case, the Veteran's military occupational 
specialty of boiler tender (BT) or water tender (WT) make it 
HIGHLY PROBABLE that the Veteran was exposed to asbestos while on 
active service in the Navy.  

The Veteran was afforded a September 2008 VA examination 
addressing his claim for asbestosis.  The examiner noted that the 
Veteran's exposure to asbestos was conceded because of his work 
as a boilerman.  He also noted the Veteran had a ten-pack a year 
history of smoking (which equates to less than one cigarette a 
day).  An x-ray report was read to show parenchymal fibrosis in 
the base of the right lung.  It was also noted that 
"calcifications in the pleura in the base of the right lung are 
not reminiscent of asbestos-related pleural disease but more 
likely due to previous infection."  The examiner then concluded 
that the x-ray did not support a diagnosis of asbestosis, but 
that PFT's showed restriction.  The examiner did not comment as 
to whether any current lung condition was due to or a result of 
exposure to asbestos in service.

In October 2010, the Veteran provided private treatment records 
beginning with a March 1991 treatment record from the University 
of Pennsylvania Healthcare System where an x-ray report was read 
to show pleural changes bilaterally which could either be due to 
pleural thickening or very tiny effusions.  An October 2008 
letter from a Cooper University Hospital physician noted that a 
CT scan of the Veteran's chest showed evidence of significant 
right pleural disease with some fluid and significant 
calcification.  He noted that "there is evidence of asbestos-
related pleural disease primarily on the right which is causing 
restriction."  The CT scan noted by the physician is also of 
file, and the report noted pleural space demonstrating 
"bilateral pleural calcification consistent with prior asbestos 
exposure."  Lastly, a CT scan of the chest from May 2010 was 
read to show right greater than left firbrocalcific plaque and 
scattered fibrotic changes likely related to previous asbestos 
exposure, but noted that they could not confirm the etiology as 
there was a lack of diaphragm calcification.  

On remand, the Veteran should be afforded an additional VA 
examination which addresses the conflicting diagnoses of record, 
and which provides a nexus opinion regarding any diagnosed lung 
disorder and the Veteran's conditions of service, specifically 
exposure to asbestos.  The examiner is to be notified that gives 
the Veteran's military occupational specialty of Boiler/Water 
Tender, it is Highly Probable that he was exposed to asbestos 
during service.  The Veteran should be requested to provide 
consent to release medical record forms for the private treatment 
he has received, as there are limited private treatment records 
contained in the claims file and the Veteran testified that he 
has repeatedly sent private treatment records to the VA.  Ongoing 
VA treatment records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim.)

In April 2004, the Veteran submitted a claim for service 
connection for lung damage "from exposure to radioactive 
material during Atomic testing at Bikini atoll, aboard the USS 
Fulton and USS Prinz Eugen."  He also stated that he was exposed 
to radioactive material while on the USS John R. Pierce between 
September 1945 and December 1945, when it was stationed in Kure 
Bay Japan immediately after the bombing at Hiroshima.  He further 
stated that he took leave to Hiroshima while the ship was in Kure 
Bay.  

The RO did request that the National Personnel Records Center 
(NPRC) furnish any DD 1141/records of exposure to radiation 
available for the Veteran, and was informed that there were no 
such documents of record.  

While the NPRC could not find a DD 1141, the Veteran did respond 
to a VA Radiation Risk Activity Information Sheet.  It does not 
appear that the RO undertook additional development based on the 
information provided on this form.  

Service personnel records show that in February 1951 the Veteran 
was provided with a certificate titled "Atomic Energy Weapons 
Effects Individuals Action Card," while aboard the USS Aucilla.  
Personnel records also show that the Veteran was aboard the USS 
Prinz Eugen beginning in February 1946.  His personnel records 
include the statement that he "served on board the ex-German 
heavy cruiser Prinz Eugen during the 'Operations Crossroads' in 
which this vessel participated as a target vessel." 

Service connection for a condition, claimed to be attributable to 
ionizing radiation, may be established in one of three ways.  
First, it may be presumptively service connected under 38 U.S.C. 
§ 1112(c) and 38 C.F.R. 3.309(d) for radiation-exposed veterans.  
Second, it may be service-connected on a direct basis after 
specified development procedures are conducted under the special 
framework of 38 C.F.R. § 3.311 if the claimed entity is a 
radiogenic disease.  Third, even if it is not a listed disease 
under 3.309 or a radiogenic disease under 3.311, direct service 
connection can be established by showing that the disease was 
incurred during or aggravated by service, including presumptive 
service connection for chronic disease.  The RO should attempt to 
determine the Veteran's Radiation Dose Assessment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2009) are fully complied with and 
satisfied.

2.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, that have treated the 
Veteran for his hearing loss and lung 
disabilities.  Of particular interest are 
any treatment records from Cooper 
University Hospital and University of 
Pennsylvania Hospital.  After the Veteran 
has signed the appropriate releases, those 
records not already associated with the 
claims file should be obtained and 
associated.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

3.  The Veteran should be afforded a VA 
Audio examination to determine the etiology 
of the claimed bilateral hearing loss.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, and 
occupational history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the audiologist for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.   
The examination must be conducted following 
the protocol in VA's Disability Worksheet 
for VA Audio revised on February 17, 2010.  
In this case, exposure to hazardous noise 
in service is highly probable to moderate.  
Following the examination, and having 
reviewed the evidence of record, and 
considering the Veteran's in-service and 
post-service hazardous noise exposure, the 
audiologist is requested to opine whether 
it is at least as likely as not (50 percent 
or greater) that any current hearing loss 
is due to hazardous noise exposure in 
service. Sustainable reasons and bases are 
to be provided with this opinion.  

4.  The AMC/RO should attempt to verify 
the Veteran's exposure to ionizing 
radiation, to include a Radiation Dose 
Assessment.  

5.  Following the above development, the 
Veteran should be afforded a VA 
examination, by a pulmonologist, to 
determine the etiology of any current lung 
disability.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
physician is to be informed that the 
Veteran's military occupational specialty 
of boiler tender (BT) or water tender (WT) 
make it HIGHLY PROBABLE that the Veteran 
was exposed to asbestos while on active 
service in the Navy.  Following 
examination of the Veteran and a review of 
the record, the examiner should identify 
any current lung disease.  In regard to 
any diagnosed lung disease, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that the current 
lung disease was incurred or aggravated as 
a result of active service, to include in-
service asbestos exposure.  The examiner 
should comment on the September 2008 VA 
examination diagnosing parenchymal 
fibrosis and denying a diagnosis of 
asbestosis, as well as the private 
treatment records which note pleural 
calcification consistent with asbestos 
exposure.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the current lung 
disease was incurred or aggravated as a 
result of exposure to ionizing radiation.

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim(s). 

7.  After ensuring that the development is 
complete, re-adjudicate the claims 
remaining on appeal.  If not fully 
granted, issue a supplemental statement of 
the case before returning the claims to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

